PER CURIAM.
Judge Smith has discussed all the perti neiit questions raised by the appellant, 106 *268F.Supp. 40. He decided that she had proposed no practicable plan of rehabilitation, that her charges of bad faith and fraud were groundless, and dismissed her final petition under the Frazier-Lemke Act, 11 U.S.C.A. § 203, and certain counterclaims under the Sherman and Clayton Acts, 15 U.S.C.A. § 1 et seq. We concur in his action and are convinced that it is past the time when this appellant should be allowed by any means to further prevent her creditors from proceeding in the State Courts to liquidate their claims.
Affirmed.